Case 4:20-cr-00153 Document1 Filed on 03/04/20 in TXSD Page 1 of 4

United States Cone as
UNITED STATES DISTRICT COURT —_ Souther DSH TI
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION MAR 04 2020
UNITED STATES OF AMERICA § David J. Bradley, Clerk of Court
vs. § | CRIMINAL NO.
§
§

“RYAN DALE MCWHORTER

20CR 153

CRIMINAL INDICTMENT

THE GRAND JURY CHARGES THAT:
INTRODUCTION

At all times material to this Indictment:
I. The term "minor" is defined, pursuant to Title 18, United States Code, Section 2256(1), as
"any person under the age of eighteen years."
2. The term "child pornography," for purposes of this Indictment, is defined, pursuant to Title
18, United States Code, Section 2256(8)(A), as:

"any visual depiction, including any photograph, film, video, picture, or computer or
computer-generated image or picture, whether made or produced by electronic, mechanical,
or other means, of sexually explicit conduct, where -

(A) the production of such visual depiction involves the use of a minor engaged in
sexually explicit conduct. "

3. The term "sexually explicit conduct" is defined, pursuant to Title 18, United States Code,
Section 2256(2)(A), as any:

"actual or simulated -

(i) sexual intercourse, including genital [to] genital, oral [to] genital, anal [to] genital, or
oral [to] anal, whether between persons of the same or opposite sex; [or]

(ii) _ bestiality; [or]

(iii) | masturbation; [or]

(iv) sadistic or masochistic abuse; or

(v) [the] lascivious exhibition of the anus, genitals or pubic area of any person."

1
Case 4:20-cr-00153 Document1 Filed on 03/04/20 in TXSD Page 2 of 4

4, The term "computer" is defined, pursuant to Title 18, United States Code, Sections 2256(6)
and 1030(e)(1), as any:
"electronic, magnetic, optical, electrochemical, or other high speed data processing device
performing logical, arithmetic, or storage functions, and includes any data storage facility or
communications facility directly related to or operating in conjunction with such device, but

such term does not include an automated typewriter or typesetter, a portable hand held
calculator or other similar device."

5. The term "producing", for purposes of this Indictment, is defined, pursuant to Title 18,
United States Code, Section 2256(3) and case law, as:

"producing, directing, manufacturing, issuing, publishing or advertising" and includes
downloading or copying visual depictions from another source.

6. The term "visual depiction" is defined, pursuant to Title 18, United States Code, Section
2256(5), as including, but is not limited to, any:

"undeveloped film and videotape, and data stored on computer disk or by electronic means
which is capable of conversion into a visual image."

COUNT ONE
(Coercion and Enticement)

From on or about November 19, 2019, through on or about December 3, 2019, within the
Southern District of Texas and elsewhere,
RYAN DALE MCWHORTER,
defendant herein, by use of a means of a facility of interstate and foreign commerce, did knowingly
and intentionally attempt to persuade, induce, entice, and coerce a person whom defendant believed

had not attained the age of 18 years, to engage in sexual activity for which a person can be charged
Case 4:20-cr-00153 Document1 Filed on 03/04/20 in TXSD Page 3 of 4

with a criminal offense under the laws of the United States, that is, the crime of sexual exploitation
of a child, in violation of Title 18, United States Code, Section 2251.

In violation of Title 18, United States Code, Section 2422(b).

COUNT TWO
(Receipt of Child Pornography)

On or about February 18, 2020, within the Southern District of Texas,
RYAN DALE MCWHORTER,
defendant herein, did knowingly receive material that contained child pornography using any means
and facility of interstate and foreign commerce, including by computer.
In violation of Title 18, United States Code, Section 2252A(a)(2)(B) and Section

2252A(b)(1).

COUNT THREE
(Possession of Child Pornography)

On or about February 20, 2020, within the Southern District of Texas,
RYAN DALE MCWHORTER,

defendant herein, did knowingly possess material that contained an image of child pornography,
which had been shipped and transported using any means and facility of interstate and foreign
commerce, and which were produced using materials which have been mailed, shipped, and
transported in and affecting interstate and foreign commerce, by any means, including by computer,
more specifically: the defendant possessed a LG Stylo 5 cell phone s/n 908VTXF0609530 which
contained images of child pornography.

In violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and 2252A(b)(2).

3
Case 4:20-cr-00153 Document1 Filed on 03/04/20 in TXSD Page 4 of 4

NOTICE OF FORFEITURE
18 U.S.C. § 2253(a)

Pursuant to Title 18, United States Code, Section 2253(a)(2) and (a)(3), the United States
gives the defendant notice that in the event of conviction for the offenses charged in Count One
through Count Three of the Indictment, the United States will seek to forfeit all property, real and
personal, constituting or traceable to gross profits or other proceeds obtained from the offenses
charged in Count One through Count Three; and all property, real and personal, used or intended to
be used to commit or to promote the commission of the offenses charged in Count One through
Count Three, or any property traceable to such property, including, but not limited to, the following:

a LG Stylo 5 cell phone s/n 908VTXF0609530.

Arwesis =) /).

Original signature on File
~Grar(d J y Foreperson

 

RYAN K. PATRICK
United States Attorney

 

 

A§sistant United States Attorney
713-567-9465
